Exhibit FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT Far East Energy Corporation (the "Company") and Thomas Williams ("Optionee") hereby agree to amend and restate the stock option agreement previously entered into between the Company and Optionee on February 24, 2004, a copy of which is attached hereto (the "Original Option Agreement").This amendment and restatement is made solely with respect to those Options which vested after December 31, 2004 and the terms of the Original Option Agreementshall remain in effect with respect to all Options that vested prior to January 1, 2005. General Information Name: Thomas Williams Award Date: February 24, 2004 FMV on the Award Date: $2.09 Affected Options 300,000 Exercise Price for the Affected Options: $2.09 Expiration Date: February 24, 2009 FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of this 27th day of December, 2007, by and between FAR EAST ENERGY CORPORATION, a Nevada corporation (the "Company"), and Thomas Williams ("Optionee"). WHEREAS, the Company and the Optionee previously entered into a Stock Option Agreement (the "Original Option Agreement") dated as of February 24, 2004 setting forth the grant of options to purchase 400,000 shares of common stock of the Company, par value $0.001 per share (the "Common Stock") at an exercise price of per share of $2.00; WHEREAS, the Company and Optionee acknowledge that 100,000 options vested on or before December31, 2004, and that 300,000 options vested on or after January 1, 2005 (the "Affected Options"); WHEREAS, the terms of the 100,000 options that vested prior to December 31, 2004 shall remain unmodified and are governed in their entirety by the Original Option Agreement; WHEREAS, the Optionee understands that the 300,000 options that vested after December 31, 2004 are discounted Options subject to Section 409A ("Section 409A") of the U.S.
